Citation Nr: 0918516	
Decision Date: 05/18/09    Archive Date: 05/26/09	

DOCKET NO.  07-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

During the course of his Substantive Appeal received in 
February 2009, the Veteran indicated that he desired a 
hearing before a traveling Member of the Board, to be 
conducted at the RO in Portland, Oregon.  The Veteran has not 
been afforded that hearing before a traveling Veterans Law 
Judge.  Nor has his request for such a hearing been 
withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant if he requests a hearing and 
is willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Inasmuch as the RO schedules Travel Board hearings, 
a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the Veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Portland, Oregon.  A copy of 
the letter scheduling the Veteran for 
that hearing should be included in the 
Veteran's claims folder.

Following completion of the above action, the Veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




